Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-7, 9-15, and 17 are pending and claims 1 and 11 are amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/70/2021 has been entered.
Specification/Drawing
The figure filed 06/07/2021 and specification stating the figure showing the back-cut nature of the nozzle is is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Although the specification discloses the nozzle being towards the oncoming air stream and the angle being 20-40 degrees the back-cut angle could be taken from the lateral direction and not along the direction of air flow as showing i.e. the angle of the nozzle could be understood between the two below annotated figure (the first being the submitted figure the second being what the back-cut could also be understood as) and thus, the submitted figure fails to disclose what is taught by the specification as the specification as originally submitted could be understood as a different angle. Specifically, the amendment to the specification of the included drawing showing the angle of the back-cut such that the angle is relative 62 20-40 and not relative the sidewall 20-40 degrees is understood as new matter, as understood the back-cut could go either way. 

    PNG
    media_image1.png
    497
    604
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    474
    609
    media_image2.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7,11-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (U.S. 2008/0035758) In view of Feis (U.S. 2,884,204).
With respect to claim 1, Muller discloses a backpack leaf blower with water spray capability (abstract), comprising:

a spray nozzle (figure 1, #27) within said wand adjacent said outlet orifice (figure 1) said spray nozzle (figure 1, #27) is in communication with a vortex of an air stream within said wand at said outlet orifice (paragraph 0028, as #28 applies the agent from line #5 to the air stream that is inside #3/#28); a source of liquid to be sprayed (figure 1, #7); and
a control valve (figure 1 and 3, #8) interposed between said spray nozzle and said source of liquid (figure 1).
However, Muller fails to disclose the spray nozzle is being positioned within 1-5 inches of said outlet orifice and at a back-cut angle of 20 to 40 degrees being in oncoming communication with the vortex of air.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a distance of 1-5 inches between the nozzle and outlet orifice of Muller, since it has been held that where the general conditions of a claim are discloses in the prior art
(specifically the nozzle being adjacent the outlet orifice), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). Please not that in the instant application, paragraph 0027, and applicant has not disclosed any criticality for the claimed limitations, but rather states other spray geometries may be utilized, as may various droplet sizes be employed. Thus, the utilization of the distance achieves different desired droplet sizes to occur.
	Feis, figure 7, disclose a nozzle outlet 65, which is between 20-40 degrees (see figure 7) and allows for improved atomization of fluid into an air stream (column 1 rows 50-6), as the liquid is introduce into a boundary layer adjacent the adjacent front-edge, allowing for the fluid to be thinner and the velocity to be higher so that a much finer atomization can be achieved, column 1 rows 64-68).

With respect to claim 2, Muller discloses further comprising a control arm (figure 1, #9) connected to said wand (figure 1 #9 connected to #3) and operatively interconnected with said engine (paragraph 0030, as #10 is a throttle control for the engine).
With respect to claim 3, Muller discloses said control valve is maintained adjacent said control arm (figure 3, #8 adjacent #9).
With respect to claim 4, Muller discloses said control valve is lever actuated and controlled (figure 3, lever #15, which opens and closes #47, of control valve #8).
With respect to claim 5, Muller discloses lever of said control valve is lockable (figure 3, with the use of #14, which is able to lock the connecting of #15 with respect to #9 as seen in figures 3-5) and to maintain said control valve in selected states of actuation (figures 3-5, selected open and a selected closed state).
With respect to claim 6, Muller discloses said control arm is selectively operably interconnected with and controls a throttle of said engine (paragraph 0030, the section #10 of the control arm #9).

With respect to claim 8, Muller discloses said spray nozzle (figure 1, #27) is in communication with a vortex of an air stream within said wand at said outlet orifice (paragraph 0028, as #28 applies the agent from line #5 to the air stream that is inside #3/#28)
With respect to claim 11, Muller discloses a water spray adapter for a backpack blower (figure 1, abstract), comprising:
an inlet tube (figures 1 and 2, the tube #5, leading form #7 to #30); an outlet tube (figures 1 and 2, the tube #5 between #30 and #27); a valve (figure 3, #8) interposed between said inlet and outlet tubes (figures 1-3); and a spray nozzle (figure 1, #27) connected to a first end of said outlet tube (figure 1, the tube #5 having an end going into #28) opposite a second end of said outlet tube connected to said valve (figures 1-3, the end of #5 which is connected to the valve of #8), said spray nozzle (figure 1, #27) is in communication with a vortex of an air stream within said wand at said outlet orifice (paragraph 0028, as #28 applies the agent from line #5 to the airstream that is inside #3/#28).
However, Murphey fails to disclose the spray nozzle is being positioned within 1-5 inches of said outlet orifice and at a back-cut angle of 20 to 40 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a distance of 1-5 inches between the nozzle and outlet orifice of Muller, since it has been held that where the general conditions of a claim are discloses in the prior art (specifically the nozzle being adjacent the outlet orifice), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). Please not that in the instant application.
paragraph0027, applicant has not disclosed any criticality for the claimed limitations, but rather states other spray geometries may be utilized as may various droplet sizes be employed. Thus, the utilization of the distance achieves different desired droplet sizes to occur.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nozzle outlet orifice of Feis into the spray system of Muller, as incorporating such a back-cut angle noted at the end of the edge (back-cut from the perpendicular between 20-40 inches) and facing the oncoming fluid flow would allow for improved atomization, by incorporating the nozzle and its outlet inside the fluid flow and angling the fluid into the air flow the noted finer atomization can be achieved as desired. The examiner notes that the noted angle and back-cut angle, as noted in paragraph 0027 of the applicants specification fails to give any specific criticality for the desired angles or being back-cut, further stating that “other spray geometries may be utilized, as may various droplet sizes be employed” giving no rational to why the back-cut on the order of 20 to 40 degrees is utilized. 
With respect to claim 12, Muller discloses said valve is connected to a control arm on a wand of the backpack leaf blower (figures 1-3, the valve #8 being adapted to connect to a control arm #9 of a wand #3 of a backpack blower #l/#4).
With respect to claim 13, Muller discloses a bracket interconnecting said valve and control arm (figure 3, the bracket about #8 which retains#30and is surrounding #47).
With respect to claim 14, Muller discloses means for selectively securing said outlet tube to a wand of a backpack blower (figure 1, discloses a means adjacent #29 where the noted #5 is affixed to #3, further, the connection port with #27 and with #30 further act as means to secure the outlet tube to the wand).


With respect to claim 16, Muller discloses said spray nozzle (figure 1, #27) is configured to communicate with a vortex of an air stream generated by the backpack blower (paragraph 0028, as #28 applies the agent from line #5 to the airstream that is inside #3/#28).
With respect to claim 17, Muller discloses wherein said valve comprises an activating lever (figure 3, #15) adapted to be locked at levels of activation selected by an operator (figure 3, the pushbutton #14 noted being able to lock the device at the levels shown in figure 3 and 5, at open and closed).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller and Feis as applied to claim 3 above, and further in view of Gilpatrick (U.S. 2010/0282866).
With respect to claims 9 and 10, Muller discloses an agent being sprayed but fails to disclose water and said water contains an additive taken from the group of detergent, spotless surfactant, and wax.

Gilpatrick discloses, paragraph 0019, the storage tank backpack 160 and chemical tube 162 are designed to contain and inject a wide variety of chemicals in the water flow. Some chemicals include liquid chemicals, such as detergent, liquid soap, solvent, pesticide, fertilizer, weed killer, silt emulsion, and other chemicals. Other embodiments employ other chemical containers, such as powdered chemical containers. Showing a wide amount of fluids that can be utilized with water in a spray system and applied.

Response to Arguments/Amendments
	The Amendment filed (06/07/2021) has been entered. Currently claims 1-7, 9-15, and 17 are pending and claims 1 and 11 are amended. Applicants amendments to the claims has (overcome) each and every rejection previously set forth in the Office Action dated (12/11/2020). Applicant’s arguments, see Applicant’s Arguments, filed 06/07/2021, with respect to the previously rejected claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Feis. 
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752